                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


DAVID WETCH,                                         CIV. 17-5033-JLV

                   Plaintiff,

     vs.

CRUM & FORSTER COMMERCIAL
INS.; NORTH RIVER INSURANCE
COMPANY; UNITED STATES FIRE
INSURANCE COMPANY; and CRUM &
FORSTER HOLDINGS CORP.,

                   Defendants.


                                 INTRODUCTION

      United States Magistrate Judge Veronica L. Duffy filed a report and

recommendation (“R&R”). (Docket 82). Defendants filed objections to the

R&R. (Dockets 83 & 83-1). Plaintiff filed a response to defendants’

objections. (Docket 94). By a March 21, 2019, order the court granted the

defendants’ motion to dismiss “count VI of the amended complaint, exploitation

of an adult with a disability.” (Docket 120 at p. 11). The court reserved

ruling on “the remainder of the recommendations in the R&R (Docket 82)

associated with defendants’ Rule 12(b)(6) motions to dismiss and the remainder

of defendants’ objections (Docket 83)[.]” Id. For the reasons stated below,

defendants’ objections (Dockets 83 & 83-1) to the R&R are overruled.   The

court adopts the R&R consistent with this order.
                                    ANALYSIS

      Plaintiff David Wetch filed a six-count amended complaint against all

four defendants.1 (Docket 44). The five claims remaining asserted the

following: count I, bad faith; count II, intentional infliction of emotional

distress; count III, Medicare Secondary Payer Act private cause of action; count

IV,2 conversion; and count V, exemplary and punitive damages. Id. at pp. 13-

17.

      Defendants Crum & Forster Commercial Insurance (“C&F Commercial”),

Crum & Forster Holdings Corporation (“C&F Holdings”) and North River

Insurance Company (“North River”) filed motions to dismiss the amended

complaint pursuant to Fed. R. Civ. P. 12(b)(2) and(b)(6). (Dockets 45 & 46).

They assert the amended complaint fails to state a claim upon which relief may

be granted. Id. Defendant United States Fire Insurance Company (“U.S.

Fire”) filed a motion pursuant to Rule 12(b)(6) to dismiss plaintiff’s count VI of

the amended complaint (Docket 47) and subsequently filed an answer asserting

the amended complaint “fails to state a claim for relief against defendant and

should therefore be dismissed.” (Docket 50 at p. 26 ¶ 2).



      1Count   VI was dismissed by the March 21, 2019, order. (Docket 120 at
p. 11).
      2Plaintiff mistakenly labeled this as “count III.” (Docket 44 at p. 15)
(capitalization and bold omitted). Because of this mistake, the remaining
counts were misnumbered. The court will identify each count of the amended
complaint as though they were correctly numbered.

                                         2
      Pursuant to 28 U.S.C. § 636, the case was referred to Magistrate Judge

Duffy “for the purposes of resolving pretrial motions and conducting any

necessary hearings, including evidentiary hearings . . . .” (Docket 75). The

magistrate judge issued a R&R addressing defendants’ motions. (Docket 82).

The report recommended, in relevant part, the following:

      1.     C&F Holdings’ “arguments for dismissal on the basis of Rule
             12(b)(6) (failure to state a claim) . . . be denied as moot.” Id.
             at p. 49 ¶ 1 (bold and capitalization omitted);

      2.     C&F Commercial’s and North River’s motion to dismiss the
             “remaining counts against these two defendants should be
             denied.” Id. (bold and capitalization omitted); and

      3.     U.S. Fire’s motion to dismiss “should be . . . denied as to all
             . . . counts.” Id. ¶ 3 (bold and capitalization omitted).

C&F Commercial and North River timely filed objections to the R&R. (Docket

83).3 Pursuant to Fed. R. Civ. P. 72(b)(2) plaintiff timely filed a response

(Docket 94) to defendants’ objections. See Docket 120 at p. 8.

      Defendants filed 39 specific objections to the R&R. (Docket 83-1).

Several of defendants’ objections relate to the R&R’s consideration of the 1992

litigation captioned Wetch v. North River Insurance Co. and Crum & Forster


      3C&F   Holdings did not file objections to the R&R because the report
recommended granting the defendant’s motion to dismiss on the basis of lack
of personal jurisdiction. (Docket 82 at p. 49 ¶ 1). C&F Holdings
subsequently withdrew its motion to dismiss on the basis of personal
jurisdiction. (Docket 107). For purposes of the present motion, the court will
consider the objections filed by C&F Commercial and North River as having
been filed on behalf of C&F Holdings. For purposes of this order, the term
“defendants” refers jointly to C&F Commercial, Norther River and C&F
Holdings, the parties which filed objections to the R&R.

                                         3
Commercial Insurance Co., CIV. No. 92-5123 (D.S.D. 1992) (“1992 litigation”).

Defendants claim the R&R “includes independent research relating to plaintiff’s

1992 litigation, which was not submitted by either party, and for which

defendants were not given any notice or an opportunity to be heard before the

[R&R] was filed.” (Docket 83 at p. 2). Defendants contend “[p]laintiff did not

produce [the] 1992 complaint, [d]efendants’ 1992 motion and answer (which,

while not discussed in the [R&R], included a motion to dismiss) or any evidence

adduced by either party in the 1992 litigation.” Id. at p. 10. For these

reasons, defendants argue their objections to the R&R “should be granted on

the basis . . . the 1992 litigation was not part of the record.” Id.

      With each specific objection associated with the 1992 litigation,

defendants’ basis for the objection is “[j]udicial [n]otice of facts without notice

and opportunity.” (Docket 83-1 at pp. 1-2, 5-6 & 10). Other variations of the

same objection interposed by the defendants are the “[e]vidence not in record,”

“[n]ot in evidence,” “[i]t is not part of the record in this case,” “[e]vidence not

before court” or “[a]nswer not in evidence.” Id. at pp. 1, 5-6 & 9-10. While

making these objections, defendants also ask the court to specifically consider

parts of the 1992 litigation. Id. at pp. 1-2, 6-10; see also Dockets 83 at pp. 3,

5-8 & 15 and 84-1 through 84-8.

      Defendants were on notice by plaintiff’s complaint that the 1992

litigation would play some role in the present litigation. See Dockets 1 ¶¶ 16-



                                          4
18 and 1-2.4 Plaintiff’s submissions in response to defendants’ motion to

dismiss specifically referenced the 1992 litigation. See Dockets 24; 28 at

pp. 3-5; and 28-1 at pp. 2-4. In fact, defendants’ reply brief specifically drew

the magistrate judge’s attention to the 1992 litigation. See Docket 30 at

pp. 6 & 9. Plaintiff’s supplemental response again referenced the 1992

litigation. See Dockets 52 at pp. 5-6 and 53-4 at pp. 2-3.

      As will be highlighted later in this order, the magistrate judge took

judicial notice of facts which were part of the earlier litigation between the

same parties. See Fed. R. Evid. 201(b) and (b)(2) (“The court may judicially

notice a fact that is not subject to reasonable dispute because it . . . can be

accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.”). Rule 201 further provides that “[o]n timely

request, a party is entitled to be heard on the propriety of taking judicial notice

and the nature of the fact to be noticed. If the court takes judicial notice

before notifying a party, the party, on request, is still entitled to be heard.”

Fed. R. Evid. Rule 201(e). Finally, under Rule 201, the magistrate judge “must

take judicial notice if a party requests it and the court is supplied with the

necessary information.” Fed. R. Evid. 201(c)(2). Defendants were on notice

the court would likely review the 1992 litigation since it was readily accessible

through the CM/ECF court indexing system and had been referenced by both


      4The amended complaint made similar reference to the 1992 litigation.
(Docket 44 ¶¶ 17-18).

                                          5
parties. At no time during briefing on defendants’ motion to dismiss did they

request leave to be heard regarding the propriety of considering the 1992

litigation. It is disingenuous for defendants to assert objections to the work of

the magistrate judge when defendants themselves made reference to the 1992

litigation.

       The court finds defendants’ judicial notice objections are without merit.

The magistrate judge properly considered the 1992 litigation and incorporated

facts which could not be challenged. Defendants’ objections based on judicial

notice are overruled.

       Turning to defendants’ specific objections to statements in the R&R, the

court will address each objection without reference to the page of the R&R

where the statement was made. Defendants’ objections are as follows:

1.     North River and C&F Commercial Ins. specifically admitted they
       provided the relevant workers compensation insurance and
       adjusting services in connection with Mr. Wetch’s claim.
       (Referencing 1992 litigation, Docket 5 at p. 4).

       Defendants claim there is no evidence in the record to support this

statement. (Docket 83-1 at p. 1). In plaintiff’s complaint in the 1992

litigation, Mr. Wetch alleged:

       4.     At all times relevant herein, North River Insurance Company
              provided worker’s compensation insurance to the Employer.

       5.     At all times relevant herein, the Defendant Crum & Forster
              Commercial Insurance provided adjusting and claims services
              to the Insurer, North River Insurance Company.



                                        6
(1992 litigation, Docket 1 at p. 7 ¶¶ 4 & 5). In their joint answer, North River

and C&F Commercial admitted paragraphs 4 and 5 of the complaint. Id.,

Docket 5 ¶ XI.

      Defendants’ objection to the factual statement made in the R&R is

without merit. It is first-year law school civil procedure that an answer which

admits an allegation of a complaint is deemed to be true and no further proof is

required of the fact stated. “In responding to a pleading, a party must . . .

admit or deny the allegations alleged against it by an opposing party.” Fed. R.

Civ. P. 8(b)(1)(B). An answer which admits an allegation in the complaint

concedes the statement is true. See Commonwealth of Kentucky v. State of

Indiana, 281 U.S. 163, 175 (1930) (“By admitting in its answer that the

allegations of the complaint are true, the state of Indiana admits the making of

the contract and the authority of its officers to make it under the applicable

legislation. Not only are the allegations of fact in the complaint conceded to be

true, but there is also no dispute as to the legal import of these facts.”).

      The statement in the R&R is an accurate summary of the allegations in

the complaint and the defendants’ answer in the 1992 litigation. Defendants’

objection 1 is overruled.

2.    North River and C & F Commercial Ins. filed a very extensive joint
      answer in which a veritable litany of affirmative defenses were [sic]
      raised, but they never argued that the court lacked personal
      jurisdiction over them. (Referencing 1992 litigation, Docket 5).




                                         7
      Defendants contend this statement is not based on any evidence in the

record. (Docket 83-1 at p. 1). A cursory examination of the answer filed by

North River and C&F Commercial in the 1992 litigation allows the court to

conclude the answer was extensive and contained several affirmative defenses

but the defendants never raised the absence of personal jurisdiction to claim

the court should not proceed on plaintiff’s complaint. See 1992 litigation,

Docket 5.

      The statement in the R&R is an accurate summary of defendants’ 1992

litigation answer. Defendants’ objection 2 is overruled.

3.    Neither North River nor C & F Commercial Ins. ever moved to
      dismiss for lack of personal jurisdiction in this prior federal case
      involving these same parties, this same work injury, and this same
      obligation or lack thereof to pay workers compensation benefits.

      Defendants argue this observation in the R&R is not based on any

evidence in the record. (Docket 83-1 at p. 1). Defendants fail to point to any

filing in the 1992 litigation which supports their objection. A review of the

1992 litigation permits the court to find the statement in the R&R is a proper

conclusion derived from the earlier case.

      The statement in the R&R is an appropriate observation and conclusion

derived from a review of the 1992 litigation. Defendants’ objection 3 is

overruled.

4.    Apparently the distinction was being drawn for purposes of
      determining the appropriate defendant’s net worth to submit to the
      jury in connection with Mr. Wetch’s claim for punitive damages.
      (Referencing 1992 litigation, Dockets 57 & 58).

                                        8
      Defendants submit this observation in the R&R is not based on any

evidence in the record. (Docket 83-1 at p. 2). While the magistrate judge may

not have the opportunity to specifically review the defendants’ pleadings in the

1992 litigation, it is clear from the docket text in CM/ECF the documents were

associated with the financial condition of North River and C&F Commercial.

See 1992 litigation, Dockets 57 (“Motion in limine re: punitive

damages/financial condition by defendant North River . . . [and] Crum and

Forster Ins[.]”) and 58 (“Memorandum by defendant North River . . ., defendant

Crum & Forster Ins[.] in support of motion in limine re: punitive dam[ages]/

financial condition[.]”).

      The magistrate judge’s statement is a fair comment on at least one of the

reasons the defendants may have wanted to separate themselves from Mr.

Wetch’s claims. Defendant’s objection 4 is overruled.

5.    Mr. Donovan further asserted that C & F Commercial Ins. undertook
      actions on behalf of North River—i.e. that C & F Commercial Ins.
      was the agent of North River.

      Defendants assert this statement “is in error.” (Docket 83-1 at p. 2).

They claim Mr. Donovan’s affidavit did not state “that Crum & Forster

Commercial Insurance was an agent of North River or that it had undertaken

any actions on behalf of North River.” Id. Instead, defendants claim “Mr.

Donovan actually attested all actions taken in the [1992 litigation was]

undertaken by North River, which does business under the trade name Crum

& Forster Commercial Insurance.” Id.

                                        9
      Mr. Donovan’s 1993 affidavit was filed in the current case as an exhibit

in support of plaintiff’s brief in resistance to defendants’ motions. See Docket

28-1 at pp. 2-5. Mr. Donovan stated “[t]he proper trade name pursuant to

which several insurers owned directly or indirectly by Crum and Forster, Inc., a

New Jersey corporation did business [as] ‘Crum & Forster Commercial

Insurance.’ ” Id. ¶ III. The affidavit continued, “[t]he activities of The North

River Insurance Company in this action [the 1992 litigation] were undertaken

by that company. No contention is being made that The North River

Insurance Company should not be held liable for any act done by it or its

representative under the trade name ‘Crum and Forster Commercial

Insurance.’ ” Id. ¶ V (emphasis added).

      While Mr. Donovan’s affidavit did not use the term “agent,” it is a fair

reading of the statement that its representative, its agent, was “Crum and

Forster Commercial Insurance.” Id. The R&R is a fair interpretation of Mr.

Donovan’s affidavit. Defendants’ objection 5 is overruled.

6.    Mr. Donovan assured the court it was not making any contention
      that North River should not be held liable for any acts undertaken
      by C & F Commercial Ins. on its behalf. (Emphasis in R&R).

      Defendants claim this statement “is in error . . . . [because] Mr.

Donovan’s affidavit plainly states that the actions taken in the underlying

matter were taken by North River―not Crum & Forster Commercial Insurance,

which is merely a trade name under which North River did business.” (Docket

83-1 at p. 2). Again, the affidavit specifically stated that “[n]o contention is

                                        10
being made that The North River Insurance Company should not be held liable

for any act done by it or its representative under the trade name ‘Crum and

Forster Commercial Insurance.’ ” (Docket 28-1 ¶ V) (emphasis added).

      If defendants’ argument was correct, the affidavit would not have

referenced North River’s “representative” and the declaration made by Mr.

Donovan would have simply ended with the words “done by it.” Id. The

statement by the magistrate judge is a proper interpretation of Mr. Donovan’s

1993 affidavit. Defendants’ objection 6 is overruled.

7.    If Mr. Donovan’s affidavit was truthful and C & F Commercial Ins.
      has no employees, then Ms. Hoek appears to have been employed
      by both North River and US Fire Ins. simultaneously as their claims
      adjustor. . . . Another possibility is that Mr. Donovan’s affidavit was
      untruthful and Ms. Hoek was an employee of C & F Commercial Ins.
      (Emphasis in R&R; referencing Docket 53-5).

      Defendants argue “[i]t is uncommon for an employee to work for both the

parent company and its subsidiary.” (Docket 83-1 at p. 2).       Defendants

submit that just because “Ms. Hoek was employed by both North River and US

Fire does not make Mr. Donovan’s affidavit untruthful.” Id.

      Mr. Donovan claims C&F Commercial has no employees, yet it may have

been a representative of North River. (Docket 28-1 ¶¶ IV and V). Ms. Hoek,

on the other hand, acted as both a claims adjustor for U.S. Fire and North

River. (Docket 52 at pp. 5-6). Notwithstanding defendants’ assertions, C&F

Commercial was the only named insurer in the case cited by plaintiff, Suhn v.

Hyland Angus Ranch, Employer, and Crum & Forster Commercial Insurance,


                                        11
Insurer, S.D. Department of Labor, HF No. 278, 1990/91, 1992 WL 518728

(May 5, 1992).

      The court finds the magistrate judge’s statement was a fair comment on

the confusion created by C&F Commercial, North River and U.S. Fire. Since

Ms. Hoek was the claims adjustor in Suhn and C&F Commercial was the only

identified insurer in that workers’ compensation case before the South Dakota

Department of Labor, Division of Labor and Management (“SDDOL”), it is

reasonable to conclude Ms. Hoek was an employee of C&F Commercial. If that

conclusion is correct, then it is a “possibility” that Mr. Donovan’s statement

was untruthful. (Docket 82 at p. 5). Defendants’ objection 7 is overruled.

8.    In proceedings before the SDDOL in late 2015, C & F Commercial
      Ins. appeared and defended its position that the medical expenses
      were not, or not wholly, its obligation to pay under the 1994
      stipulation. (Referencing Docket 1-15).

      Defendants claim this statement in the R&R is not accurate because “C

& F Commercial Ins. did not ‘appear and defend’ [in the 2015 SDDOL

proceeding].” (Docket 83-1 at p. 3). Like in Suhn, C&F Commercial is the

only named insurer identified in Mr. Wetch’s worker’s compensation case

before the SDDOL. See Docket 1-15. C&F Commercial did appear and

defend against Mr. Wetch’s claims in 2015. Id. The statement in the R&R is

an accurate analysis of the 2015 proceedings. Defendants’ objection 8 is

overruled.




                                       12
9.    C & F Commercial Ins. never argued that it was not connected to
      Mr. Wetch’s worker’s compensation claim or that Mr. Wetch had
      named the wrong party. (Referencing Docket 1-15).

      Defendants contend this statement in the context of the 2015 proceeding

before the SDDOL is in error. (Docket 83-1 at p. 3). The court finds, in the

context of Mr. Wetch’s motion for partial summary judgment, C&F

Commercial’s briefs did not assert it was not the insurer or that he had

identified the wrong party as the employer’s worker’s compensation insurance

company. (Docket 1-15). The statement in the R&R is an accurate analysis

of the 2015 SDDOL proceedings. Defendants’ objection 9 is overruled.

10.   It also never argued that the SDDOL had no personal jurisdiction
      over it. (Referencing Docket 1-15).

      Defendants contend this reference to the 2015 proceeding is in error.

(Docket 83-1 at p. 3). The court finds the insurer’s brief did not assert that

the SDDOL did not have personal jurisdiction over C&F Commercial. (Docket

1-15). The statement in the R&R is an accurate analysis of the 2015

proceedings. Defendants’ objection 10 is overruled.

11.   A 2018 affidavit executed by Jeanine Ramstack casts doubt on Mr.
      Donovan’s assertion in his 1993 affidavit that C & F Commercial
      Ins. has no employees.

      Defendants assert this statement is in error because C&F Commercial

has no employees. (Docket 83-1 at p. 3). To place the magistrate judge’s

observation in context, the court must compare Ms. Ramstack’s affidavit with

the affidavit of Mr. Donovan. Compare Dockets 28-1 and 52-1. Mr. Donovan


                                       13
declared C&F Commercial “has no employees.” (Docket 28-1 ¶ IV). Ms.

Ramstack’s affidavit begins with her declaration that she is “a Regional

Director for workers compensation claims at Crum & Forster Commercial

Insurance (‘Crum & Forster’).” (Docket 52-1 ¶ 1).

      The court finds Ms. Ramstack’s affidavit casts doubt on the veracity of

Mr. Donovan’s statement. The court finds the magistrate judge’s statement

was a fair comment on presentations made by the defendants’ employees.

Defendants’ objection 11 is overruled.

12.   In a 2018 affidavit filed in proceedings involving Mr. Wetch’s case in
      South Dakota state court, Ms. Ramstack filed an affidavit purporting
      to be the “Regional Director for workers compensation claims” for
      “Crum & Forster Commercial Insurance.” (Referencing Docket
      52-1).

      Defendants suggest the magistrate judge’s summary is mistaken because

“[Ms.] Ramstack uses a fictitious name in describing her position as ‘the

Regional Director for workers compensation claims,’ but that alone does not

prove she is an employee of the fictitious name (which she unmistakably

abbreviates as ‘Crum & Forster’).” (Docket 83-1 at p. 3) (bold omitted; italics

substituted). Defendants contend her “use of the trade name (which she

unmistakably abbreviates as ‘Crum & Forster’) should not be surprising since

‘Crum & Forster’ is the well-known registered trademark of US Fire . . . .” Id.

Defendants argue “[Ms.] Ramstack’s representation is unremarkable and

certainly not fraudulent.” Id.



                                         14
      Neither the magistrate judge nor the court suggest Ms. Ramstack’s

statement is fraudulent. Rather, the only significance of the magistrate

judge’s statement is that it is a proper summary of the introductory paragraph

of Ms. Ramstack’s affidavit. The court finds the statement is an accurate

recounting of Ms. Ramstack’s testimony under oath. Defendants’ objection

12 is overruled.

13.   Furthermore, [Ms. Ramstack] makes reference to Mr. Wetch’s claims
      file which [she] said, under oath, consisted of documentation and
      entries made by Crum & Forster Commercial Insurance “personnel.”
      (Referencing Docket 52-1).

      Defendants object to this statement on the basis that Ms. Ramstack “did

not identify ‘employees’ of that entity or ‘Crum & Forster Commercial

Insurance.’ ” (Docket 83-1 at pp. 3-4). Defendants contend she did not “aver

under oath that . . . ‘Crum & Forster Commercial Insurance’ ‘employed

“personnel” ’ who handled Mr. Wetch’s claim.” Id. (referencing Docket 52-1;

bold omitted; italics substituted). Rather, defendants argue Ms. “Ramstack

averred only ‘the Wetch claim file contains documentation and entries made

and maintained by Crum and Forster claim personnel.’ ” Id. (referencing

Docket 52-1; bold omitted; italics substituted).

      Throughout Ms. Ramstack’s affidavit she intended Crum & Forster to be

a short-cut reference for Crum and Forster Commercial Insurance. (Docket

52-1 ¶ 1). She specifically stated Mr. Wetch’s “claim file contains

documentation and entries made and maintained by Crum & Forster claim


                                       15
personnel in the course of Crum & Forster’s regular business.” Id. ¶ 3. It is

not relevant to this order that Ms. Ramstack did not specifically identify by

name or status the individuals within C&F Commercial who worked on Mr.

Wetch’s claim file. It is clear Ms. Ramstack intended there were individuals

within C&F Commercial who worked on Mr. Wetch’s file.

      Defendants’ objection is without merit. Defendants’ objection 13 is

overruled.

14.   Thus, unlike Mr. Donovan, Ms. Ramstack affirmatively identified
      employees of C & F Commercial Ins., including herself.

      Defendants interpose the same objection to this statement as made in

objection 13. (Docket 83-1 at p. 4). Ms. Ramstack specifically stated under

oath she was “a Regional Director for workers compensation claims at Crum &

Forster Commercial Insurance (‘Crum & Forster’).” (Docket 52-1 ¶ 1). This

declaration cannot be clearer. As indicated in the analysis to objection 13, it

is not relevant Ms. Ramstack did not name those individuals within C&F

Commercial who worked on plaintiff’s worker’s compensation file. What is

relevant is that she indicated there were people within C&F Commercial who

worked on the file.

      Defendants’ objection is without merit. Defendants’ objection 14 is

overruled.

15.   During 2017 and 2018, Linda Hanke and Jeanine Ramstack
      communicated via email with various people in connection with Mr.
      Wetch’s workers compensation claim. . . . Ms. Hanke identified
      herself by the title “Senior Specialist, Workers Compensation

                                       16
      Claims” for “Crum & Forster.” . . . Ms. Ramstack, consistent with
      her affidavit discussed above, identified herself as “Regional Director
      /Workers Compensation Claims” (“Crum & Forster.”). (Referencing
      Docket 52-1).

      Defendants do not specifically challenge the statements made here, but

object because Ms. Hanke’s and Ms. Ramstack’s “signature lines in various

communications refer[] to ‘Crum & Forster,’ the registered trademarks of US

Fire, the only real party-in-interest here.” (Docket 83-1 at p. 4).

      Defendants’ objection is not relevant to the statements of the magistrate

judge. Ms. Hanke specifically identified herself as a “Senior Specialist,

Workers Compensation Claims Crum & Forster.” (Docket 52-1 at p. 13, 15-16

& 18). These declarations are consistent with the earlier statement, under

oath, by Ms. Ramstack.

      Defendants’ objection is without merit. Defendants’ objection 15 is

overruled.

16.   The court clearly has personal jurisdiction over C & F Commercial
      Ins. The question is not even close.

      This objection (Docket 83-1 at p. 4) was withdrawn when C&F

Commercial stipulated to personal jurisdiction. See Docket 107. Defendants’

objection 16 is overruled.

17.   C & F Commercial Ins. waived any personal jurisdiction defense it
      may have had in regard to Mr. Wetch’s 1992 bad faith action in this
      court by appearing generally and never raising an objection based
      on personal jurisdiction.




                                        17
      This objection (Docket 83-1 at pp. 4-5) was withdrawn when C&F

Commercial stipulated to personal jurisdiction. See Docket 107. Defendants’

objection 17 is overruled.

18.   In its answer to Mr. Wetch’s 1992 bad faith complaint, C & F
      Commercial Ins. admitted it provided the adjusting services as to
      Mr. Wetch’s workers compensation claim.       (Referencing 1992
      litigation Docket 5 at p. 4).

      Defendants’ objection (Docket 83-1 at p. 5) that the answer in the 1992

litigation is not properly evidence in the current case was resolved earlier in

this order. Defendants’ objection to this statement was resolved in the court’s

analysis of objection one. For the same reasons, defendants’ objection is

without merit. Defendants’ objection 18 is overruled.

19.   C & F Commercial Ins. then voluntarily entered into a stipulation,
      identifying itself as the “insurer,” which stipulation was adopted by
      the SDDOL, regarding provision of workers compensation benefits
      to Mr. Wetch in the 1994 stipulation. Since then, it has voluntarily
      appeared multiple times in proceedings before both the SDDOL and
      the state courts of South Dakota.

      Defendants’ objection to these statements does not specifically challenge

the factual basis for the statements. (Docket 83-1 at p. 5). Rather,

defendants repeat the same objection interposed to earlier objections. Id. For

the same reasons stated in the court’s analysis of earlier objections,

defendants’ objection is without merit. Defendants’ objection 19 is overruled.

20.   The motion to dismiss by C & F Commercial Ins. for lack of personal
      jurisdiction is all but specious.




                                        18
      This objection (Docket 83-1 at p. 5) was withdrawn when C&F

Commercial stipulated to personal jurisdiction. See Docket 107. Defendants’

objection 20 is overruled.

21.   Supposedly, Westchester was the appropriate entity handling Mr.
      Wetch’s claim until US Fire took over in September, 1993.
      (Referencing Docket 24 at p. 5).

      Defendants’ objection simply refers to exhibits attached to the affidavit of

Eric Tibak. (Docket 83-1 at p. 5) (referencing Dockets 86-1 & 86-3). Relevant

to this case, the assumption and indemnity reinsurance agreement indicated

that as of January 1, 1993, Westchester agreed to transfer all of its insurance

business to U.S. Fire. (Docket 86-1).

      The R&R references the affidavit of Sonia Scala. (Docket 24). Ms. Scala

is employed by U.S. Fire and is the assistant secretary of both U.S. Fire and

North River. Id. ¶ 1. She declared that “[i]n September, 1993, US Fire,

through novation or as the assumptive reinsurer, became responsible for

certain Westchester policies, including [Mr. Wetch’s policy].” Id. ¶ 21.

Defendants’ brief specifically references Ms. Scala’s statement. (Docket 23 at

p. 1 n.1).

      Defendants do not explain the discrepancy why the assumption and

indemnity reinsurance agreement states the transfer was effective January 1,

1993, and Ms. Scala’s October 2017 affidavit states the transfer from

Westchester to U.S. Fire occurred in September 1993. If defendants are



                                        19
intending to impeach Ms. Scala’s sworn testimony, the reason in unclear. The

magistrate judge took Ms. Scala’s statement as accurate.

      The statement in the R&R is reasonable based on Ms. Scala’s affidavit.

Defendants’ objection 21 is overruled.

22.   Ms. Scala’s affidavit fails to explain why, in October 1992, counsel
      for North River and C & F Commercial Ins. filed an answer to Mr.
      Wetch’s first bad faith complaint admitting that “at all times relevant
      [to Mr. Wetch’s claims] North River Insurance Company [not
      Westchester or US Fire] provided worker’s compensation insurance
      to [Midcontinent].”     (Italics in R&R; bold omitted and italics
      substituted) (referencing 1992 Dockets 1 ¶ 4 and 5 ¶ XI).

      Defendants do not challenge the magistrate judge’s inquiry. (Docket 83-

1 at p. 5). The inquiry is intended to address defendants’ challenge to

personal jurisdiction. This objection was withdrawn when North River

stipulated to personal jurisdiction. See Docket 107. Defendants’ objection 22

is overruled.

23.   Nor does Ms. Scala’s affidavit explain why, in October 1992, counsel
      for North River and C & F Commercial Ins. filed an answer to Mr.
      Wetch’s first bad faith complaint admitting that “at all times relevant
      [to Mr. Wetch’s claims] Crum & Forster Commercial Insurance [not
      Westchester or US Fire] provided adjusting and claims services to
      the Insurer, North River.” (Italics in R&R; bold omitted and italics
      substituted) (referencing 1992 Dockets 1 ¶ 5 and 5 ¶ XI).

      Defendants interpose the same objection as asserted in objection 22.

(Docket 83-1 at pp. 5-6). For the reasons stated above, that portion of

defendants’ objection is overruled.

      Defendants do not challenge the magistrate judge’s inquiry. The inquiry

is intended to address defendants’ challenge to personal jurisdiction. This

                                         20
objection was withdrawn when C&F Commercial stipulated to personal

jurisdiction. See Docket 107. Defendants’ objection 23 is overruled.

24.   Ms. Scala would have this court accept her word that only
      Westchester or US Fire had any claims handling responsibilities for
      Mr. Wetch’s claim, despite the admissions made by North River and
      C & F Commercial in the earlier 1992 litigation.

      Defendants interpose the same objection as asserted in objection 22.

(Docket 83-1 at p. 6). For the reasons stated above, that portion of

defendants’ objection is overruled.

      Defendants’ objection does not otherwise challenge the magistrate

judge’s inquiry. The inquiry is intended to address defendants’ challenge to

personal jurisdiction. This objection was withdrawn when North River and

C&F Commercial stipulated to personal jurisdiction. See Docket 107.

Defendants’ objection 24 is overruled.

25.   Significantly, the court notes that the stipulation settling Mr.
      Wetch’s entitlement to workers compensation benefits was signed in
      November, 1994. . . . According to Ms. Scala, this was 13 months
      after US Fire had assumed responsibility for Mr. Wetch’s claim (in
      September, 1993). Yet the named party in that stipulation is
      “Crum & Forster Commercial Ins., Insurer,” not US Fire. (Italics in
      R&R; bold omitted and italics substituted) (referencing Docket 1-1).

      Defendants’ objection again asserts the same claim that C&F

Commercial is a fictitious name under which U.S. Fire was doing business at

the time of plaintiff’s original injury. (Docket 83-1 at p. 6). Defendants do not

offer any specific response to these statements in the R&R. Defendants

submitted the release of all claims from the 1992 litigation. (Docket 84-5).


                                         21
The release specifically identified the “Releasees” as “The North River Insurance

Company and Crum & Forster Commercial Insurance.” Id. at p. 1.

      The statements in the R&R are reasonable based on the evidence before

the court. Defendants’ objection 25 is overruled.

26.   Did defendants perpetrate a fraud on the parties and the SDDOL in
      1994? Or are they trying to perpetrate a fraud now? In late 2015,
      C & F Commercial Ins. again appeared before the SDDOL under a
      caption identifying it as “insurer” and filed a response to Mr. Wetch’s
      summary judgment motion, never “revealing” that it was not a legal
      entity, let alone not the “insurer.” (Referencing Docket 1-15).

      Defendants assert it was Mr. Wetch who created the caption of the 1992

litigation not the defendants. (Docket 83-1 at p. 6). Defendants submit the

first report of injury “plainly notes who the insurer was—not Crum & Forster

Commercial Insurance—but Worchester [sic] Fire.” Id.

      Since U.S. Fire took over the claim, defendants contend “US Fire has

charged and received premiums on the policy; participated in and made all

decisions regarding the adjustment, settlement, and/or payment of plaintiff’s

claim; and employed all individuals who handled plaintiff’s underlying worker’s

compensation claim.” Id. at p. 7. Defendants argue “[t]o be clear, there has

been no ‘perpertration [sic] of fraud’ on any court or administrative agency.”

Id. (brackets omitted).

      While the term “fraud” may be harsh, it is used in a fair rhetorical

inquiry about the defendants’ manner of conducting business. Certainly,

defendants’ employees reviewed the pleadings filed by plaintiff in 1992 and


                                        22
their attorneys’ proposed pleadings and responses filed both before the SDDOL,

the state circuit court and the federal district court. At best, defendants’

conduct is sloppy and at worst is a fraud upon the agency and the courts.

        The statements in the R&R are reasonable based on the evidence before

the court. Defendants’ objection 26 is overruled.

27.     However, Jeanine Ramstock [sic] submitted an affidavit in South
        Dakota state court in June, 2018—just six months ago—stating in
        connection with further litigation over Mr. Wetch’s claim that she
        was an employee of C & F Commercial Ins. (Italics in R&R).

        Defendants’ interpose the same objection to this statement as to the

statement in objection 12. (Docket 83-1 at p. 7). The court incorporates the

analysis of objection #12 and rejects defendants’ objection to the statement

here.

        The court finds the statement is an accurate recounting of Ms.

Ramstack’s testimony under oath. Defendants’ objection 27 is overruled.

28.     Furthermore, Ms. Ramstock [sic] averred under oath that C & F
        Commercial Ins. employed “personnel” who handled Mr. Wetch’s
        claim.

        Defendants interpose the same objection to this statement as interposed

in objection 13. (Docket 83-1 at pp. 7-8). But this time defendants contend

Ms. “Ramstack actually averred ‘[t]he Wetch claim file contains documentation

and entries made and maintained by Crum and Forster claim personnel.’ ” Id.

(referencing Docket 52-1; bold omitted; italics substituted). Defendants

remind the court that “Crum and Forster” was a reference to it as a registered


                                        23
trademark of U.S. Fire. Id. They suggest that Ms. Ramstack really meant

Crum and Forster to reference only U.S. Fire. Id.

      As the court pointed out in its analysis of objection 13, Ms. Ramstack’s

affidavit referenced Crum & Forster Commercial Insurance as “Crum &

Forster.” (Docket 52-1 ¶ 1). She intended “Crum & Forster” to be a shortcut

reference to Crum and Forster Commercial Insurance. Id.

      Defendants’ objection is disingenuous and without merit. Defendants’

objection 28 is overruled.

29.   Finally, Ms. Ramstock [sic] appeared in person in that state court
      proceeding as a representative of C & F Commercial Ins.
      (Referencing Docket 53-1 at p. 3:16-20; p. 4:1; and p. 5:13).

      Defendants contend that nowhere in the referenced transcript did Ms.

Ramstack appear as a representative of C&F Commercial. (Docket 83-1 at

p. 8). Defendants acknowledge she “was present for the hearing, [but] she was

not put on the stand, was not under oath, and made no such representations.”

Id.

      The only insurer identified in the caption of the transcript was the same

insurer designated in the caption of the SDDOL file, C&F Commercial.

Compare Dockets 53-1 at p. 1 and 80-1. Counsel for C&F Commercial

specifically acknowledged a representative of the defendant insurer was present

for the hearing before the Seventh Judicial Circuit Court, Pennington County,




                                      24
South Dakota. (Docket 53-1 at p. 5:1).5 When the circuit court judge

suggested the representative “take the message home [that plaintiff can prove

his case],” Ms. Ramstack declared “I can.” Id. at p. 6:13. At no time during

the hearing was there any suggestion that C&F Commercial was an improper

party or that Ms. Ramstack appeared on behalf of anyone other than C&F

Commercial.

      Defendants’ objection is without merit. Defendants’ objection 29 is

overruled.

30.   Whether C & F Commercial Ins. is perpetrating a fraud now, or did
      so in past litigation relating specifically to Mr. Wetch and specifically
      to this claim, is not necessary to sort out at this juncture.

      Defendant interposes the same objection as it interposed in objection 26.

(Docket 83-1 at p. 8). For the same reasons stated in the analysis of objection

26, the court finds defendants’ objection is without merit. The statement of

the magistrate judge is a fair inquiry and is not a final resolution of the

question. Defendants’ objection 30 is overruled.

31.   Here, Mr. Wetch has shown that C & F Commercial Ins. availed itself
      of South Dakota forums—administrative, state court and federal
      court--for the better part of the last 25 years essentially litigating
      the same work-related injury from July, 1991.

      Defendants contend this statement “is in error for multiple reasons.”

(Docket 83-1 at p. 9). While several of defendants’ objections are repetitive of



      5The    court references the page in CM/ECF as opposed to the page of the
transcript.

                                         25
previous objections asserted, they contend “[p]laintiff did not submit this

evidence in resisting defendants’ motions to dismiss. It is not part of the

record.” Id. Contrary to defendants’ argument, Mr. Wetch did submit

substantial evidence of C&F Commercial’s participation in multiple forums

litigating plaintiff’s claims. That evidence has been mentioned throughout this

order and need not be restated here.

      Defendants’ objection is without merit. Defendants’ objection 31 is

overruled.

32.   Nor does this court’s exercise of jurisdiction over C & F Commercial
      Ins. offend “traditional notions of fair play and substantial justice.”

      Defendants’ objection reargues their previous positions and need not be

restated here. (Docket 83-1 at p. 9). This objection was withdrawn when

C&F Commercial stipulated to personal jurisdiction. See Docket 107.

Defendants’ objection 32 is overruled.

33.   Especially because of the conflicting sworn testimony submitted in
      various forums in this state, South Dakota has a keen interest in
      getting to the bottom of this shell game and finding out the truth.
      Mr. Wetch has satisfied his burden to establish personal jurisdiction
      over C & F Commercial Ins.

      Defendants object to the magistrate judge describing defendants past

conduct as a “shell game.” (Docket 83-1 at p. 9). As described earlier in this

order, the court finds conflict in the sworn testimony before the forums in

which Mr. Wetch litigated his claims. Defendants now consider these conflicts

“some confusion in the early stages in the 1990s . . . .” Id.


                                         26
      The testimony certainly has been confusing but resolution of the

conflicting sworn testimony cannot be performed in this Rule 12(b)(6)

proceeding. Braden v. Wal-Mart, 588 F.3d 585, 594 (8th Cir. 2009).

Defendants’ objection 33 is overruled.

34.   Mr. Wetch named North River as the insurer in his 1992 bad faith
      case. North River admitted that it was the insurer and waived any
      argument it may have had that the court lacked personal
      jurisdiction over it.

      Defendants interpose the same objections interposed in objection one.

(Docket 83-1 at p. 10). For the same reasons articulated earlier, defendants’

objections are without merit. Defendants’ objection 34 is overruled.

35.   Unless North River was perpetrating a fraud on the court in 1992,
      there is sufficient evidence to exercise specific jurisdiction over
      North River in this case—by it’s [sic] own admission, it was the
      insurer for Mr. Wetch’s claim.

      Defendants interpose the same objections interposed in objection one.

(Docket 83-1 at p. 10). For the same reasons articulated earlier, defendants’

objections are without merit. Defendants’ objection 35 is overruled.

36.   Again, the court is faced with the issue of determining whether North
      River was lying in 1992 when it urged the district court to consider
      only its own financial situation and not US Fire’s, or whether it is
      lying now.

      Defendants interpose the same objections interposed in earlier

objections. (Docket 83-1 at p. 10). For the same reasons articulated earlier,

defendants’ objections are without merit. The credibility of the evidence




                                         27
cannot be resolved in this Rule 12(b)(6) proceeding. Braden, supra.

Defendants’ objection 36 is overruled.

37.   North River admitted and also affirmatively asserted in 1992
      through the Donovan affidavit that it was the insurer who provided
      Midcontinent with workers compensation insurance covering Mr.
      Wetch’s work injury.

      Defendants interpose the same objections interposed in earlier

objections. (Docket 83-1 at p. 10). For the same reasons articulated earlier,

defendants’ objections are without merit. Defendants’ objection 37 is

overruled.

38.   North River’s course of conduct over the last 25 years in South
      Dakota relating to Mr. Wetch’s worker’s compensation claims was
      such that North River should have reasonably anticipated being
      haled into court here.

      Defendants interpose the same objections interposed in earlier

objections. (Docket 83-1 at p. 10). For the same reasons articulated earlier,

defendants’ objections are without merit. Defendants’ objection 38 is

overruled.

39.   The state of South Dakota has a vested interest in getting some
      answers to the question of who is really responsible for Mr. Wetch’s
      workers compensation benefits after having entertained litigation
      over that issue for 25 years.

      Defendants’ objection and response is that the “State of South Dakota

has been informed of the identity of the insurer.” (Docket 83-1 at p. 10)

(referencing Docket 84-8 at pp. 1-2). The declaration to the South Dakota

Division of Insurance on September 23, 1997, simply stated:


                                         28
      Please be advised that U.S. Fire Insurance provides workers’
      compensation coverage for the above captioned claim [Mr. Wetch’s
      claim]. Crum & Forster Insurance Group has two insurance
      companies, North River Insurance and U.S. Fire Insurance.
      According to my records, U.S. Fire Insurance issued the policy for
      the above captioned loss.

(Docket 84-8 at p. 2). The declaration by Vickie Hilden, a claims examiner, is

neither complete nor accurate. Throughout these proceedings, North River

said it issued the policy covering Mr. Wetch’s claim. (1992 litigation, Dockets

1 at p. 7 ¶ 4 and 5 ¶ XI). Defendants subsequently asserted Westchester

issued the policy and U.S. Fire assumed responsibility for the obligations of the

original policy. (Docket 86-1).

      The statement in the R&R is a fair comment on the status of the evidence

in this case. Defendants’ objection is without merit. Defendants’ objection 39

is overruled.

                             RULE 12(b)(6) MOTION

      Defendants originally filed their motions to dismiss for failure to state a

claim upon which relief may be granted as Fed. R. C. P. 12(b)(6) motions.

(Dockets 45-47). Rule 12(b)(6) provides for dismissal if the plaintiffs fail to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). In

evaluating the defendants’ Rule 12(b)(6) motion, the court accepts as true all of

the factual allegations contained in plaintiffs’ amended complaint and grants

all reasonable inferences in favor of plaintiff as the nonmoving party. Braden,

588 F.3d at 594 (“a complaint must contain sufficient factual matter, accepted


                                        29
as true, to ‘state a claim to relief that is plausible on its face.’ ”) (citing Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). See also Crooks, 557 F.3d at 848 (the

court must review “a Rule 12(b)(6) motion to dismiss for failure to state a claim,

accepting the facts alleged in the complaint as true and granting all reasonable

inferences in favor of the plaintiff, the nonmoving party.”) (brackets omitted).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of

his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do[.]” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).

“[O]nly a complaint that states a plausible claim for relief survives a motion to

dismiss.” Iqbal, 556 U.S. at 679. At this point in the litigation, the court is

“bound to accept as true, for purposes of [a Rule 12(b)(6)] motion, the facts

alleged by the plaintiff.” Stephens v. Associated Dry Goods Corp., 805 F.2d

812, 814 (8th Cir. 1986).

      The court finds the R&R is an accurate and thorough recitation of the

facts and case law applicable to a Rule 12(b)(6) motion. The court further

finds the magistrate judge’s analysis is well-reasoned.

      For the reasons stated earlier, the R&R did not complete the analysis as

to C&F Holdings’ Rule 12(b)(6) motion. Based on a review of the entire record,

the court finds plaintiff fails to state a claim against C&F Holdings. Plaintiff’s

amended complaint makes no specific allegation against C&F Holdings and he

                                           30
presents no evidence by which the court could find C&F Holdings was engaged

in any activity associated with Mr. Wetch’s worker’s compensation claim. For

that reason, pursuant to Rule 12(b)(6), the court must grant C&F Holdings’

motion to dismiss for failure to state a claim upon which relief could be

granted.

      Specific to the remaining defendants, the R&R

      recommends denying defendants’ . . . motions to dismiss under Rule
      12(b)(6). After a full and fair opportunity for discovery has been
      accorded to Mr. Wetch, one or more of the defendants can make a
      motion for summary judgment on the grounds that they were not
      personally involved. The court notes all the defendants are
      represented by the same counsel, so denial of the Rule 12(b)(6)
      motion in favor of allowing discovery does not impose as much of a
      burden as would be imposed if each were represented by separate
      counsel.

(Docket 82 at p. 48).

      Ordinarily because the magistrate judge considered matters outside the

pleadings, defendants’ Rule 12(b)(6) motions would have been be treated as

Rule 56 motions for summary judgment. Fed. R. Civ. P. 12(d). Considering

the status of this case and the fact plaintiff has not engaged in extensive

discovery to the point of the R&R, the court will adopt the R&R’s Rule 12(b)(6)

recommendations.

                                     ORDER

      Based on the above analysis, it is

      ORDERED that defendants’ objections (Docket 83) are overruled.




                                       31
      IT IS FURTHER ORDERED that defendant C&F Holdings Corporation’s

motion to dismiss for failure to state a claim (Docket 45) is granted.

      IT IS FURTHER ORDERED that plaintiff’s amended complaint (Docket

44) as it relates to C&F Holdings Corporation is dismissed with prejudice.

      IT IS FURTHER ORDERED that the report and recommendation (Docket

82) as it relates to the remaining defendants’ motions to dismiss pursuant to

Fed. R. Civ. P. 12(b)(6) is adopted consistent with this order.

      IT IS FURTHER ORDERED that the remaining defendants’ motions to

dismiss the amended complaint pursuant Rule 12(b)(6) for failure to state a

claim upon which relief can be granted (Dockets 46-47) are denied, except to

the extent those motions were granted as to Count VI of the amended

complaint, exploitation of an adult with a disability (Docket 120 at p. 11).

      Dated September 30, 2019.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                CHIEF JUDGE




                                        32
